Siebeceek, J.
I concur in the dissenting views of Mr.. Justice KeewiN. I am persuaded that’ the evidence in the case fully sustains the ultimate fact found by the jury and approved by .the trial court, that' the plaintiff was not guilty of a want of ordinary care which proximately contributed! to cause the destruction of his property. Nor can I agree to the proposition, under the circumstances shown, that plaintiff as well as defendant ought reasonably to have anticipated the destruction of plaintiff’s property from fire as. a natural and probable result of the want of ordinary care in permitting combustible material to accumulate on its track. The plaintiff had the right to presume that defendant would perform its duty in protecting his property against' loss by fire. This duty imposes on the defendant an obligation to-anticipate the natural and probable results of such negligence which is not imputable to plaintiff, because he had the-right to rely on the fact that defendant would comply with the law and protect him.